Citation Nr: 1711923	
Decision Date: 04/13/17    Archive Date: 04/19/17

DOCKET NO.  12-08 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a left hip disability, to include as secondary to service-connected residuals of a fracture and dislocation of the left ankle with traumatic arthritis, post-operative (left ankle disability), service-connected degenerative arthritis of the thoracolumbar spine, and service-connected for radiculopathy of the lower left extremity associated with degenerative arthritis of the thoracolumbar spine. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Grace J. Suh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to August 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In March 2013, the Veteran testified before the undersigned Veterans' Law Judge (VLJ) at a Board videoconference hearing; a transcript of which has been associated with the claims file. 

In January 2015, the Board remanded this matter for further evidentiary development prior to the adjudication of the claim. 

During the pendency of this appeal, in a November 2015 rating decision, the RO granted service connection for degenerative arthritis of the thoracolumbar spine.  As this constitutes a full grant of the benefits sought on appeal with respect to that claim, it is no longer before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  The VA will notify the Veteran if further action is required.


REMAND

The Veteran contends the osteoarthritis in his left hip is proximately due to or aggravated by his service-connected left ankle disability.  See September 2009 Statement in Support of Claim; see also February 2012 Decision Review Office (DRO) Hearing; see also March 2013 Board Hearing Transcript.

According to the Veteran, his left hip pain began in 1985; six years post-separation.  See March 2013 Board Hearing Transcript at 4.  However, it was not until 1986 that his hip really began to bother him.  Id.  He reported that because of his service-connected left ankle disability he walks with a severe limp/rolling gait since he has no flexibility in his ankle.  See also February 2012 Decision Review Office (DRO) Hearing at 4-5.  As a result, he experiences pain in his hip and back, which has worsened over the years.  Id. at 4-5, 8.  The Veteran described there is a constant dull ache and he hears a lot of popping noises from his hip.  See March 2013 Board Hearing Transcript at 3. 

The Veteran was afforded a VA examination in November 2009 in connection with the claim.  See November 2009 VA Examination Report.  The November 2009 VA examiner failed to provide a complete opinion and rationale addressing all relevant diagnoses.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion must support its conclusion with an analysis the Board can consider and weigh against contrary opinions).  Moreover, at the March 2013 Board videoconference hearing, the Veteran testified that he believed his November 2009 VA examination was inadequate.  See March 2013 Board Hearing Transcript at 5.  Consequently, the Board remanded this matter in January 2015 for another VA examination.  See January 2015 Board Decision.  

The Board's January 2015 remand directives asked the next VA examiner to provide an opinion and rationale answering two questions.  See January 2015 Board Decision.  First, the VA examiner was asked to opine whether it was at least as likely as not the Veteran's low back disability or left hip disability was caused by his service-connected left ankle disability.  Second, the VA examiner was asked to opine whether it was at least as likely as not the Veteran's low back disability or left hip disability was aggravated by his service-connected left ankle disability.  In this regard, the VA examiner was asked to include a discussion of his altered gait.

The Veteran was afforded a second VA examination in August 2015.  See August 2015 VA Examination Report.  A review of the ensuing August 2015 VA Examination Report reveals that in reaching the conclusion that the Veteran's left hip disability was neither proximately due to nor aggravated by his service-connected left ankle disability, the VA examiner did not address his altered gait.  As such, the VA examiner did not substantially comply with the Board's January 2015 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Court or Board imposes a duty upon the VA to ensure compliance with the terms of the remand). 

As noted above, in November 2015, the RO granted service connection for degenerative arthritis of the thoracolumbar spine, which the Veteran claimed was secondary to his service-connected left ankle disability.  See November 2015 Rating Decision; see also September 2009 Statement in Support of Claim.  At that time, the RO additionally granted service connection for radiculopathy of the lower left extremity associated with degenerative arthritis of the thoracolumbar spine.  See November 2015 Rating Decision. 

As such, the Board finds an addendum opinion is necessary to ensure compliance with the Board's January 2015 remand directives as well as address whether service connection is warranted as secondary to the newly service-connected disabilities of degenerative arthritis of the thoracolumbar spine and radiculopathy of the lower left extremity.

Accordingly, the case is REMANDED for the following action:

1. Return the Veteran's claims file to the August 2015 VA examiner for an addendum opinion.  If the August 2015 VA examiner is unavailable, the addendum opinion should be rendered by another appropriate medical professional.  The need for another clinical evaluation is left to the discretion of the medical professional offering the addendum opinion.

After reviewing the record, examiner should:

a. Opine as to whether it is at least as likely as not (50 percent probability or more) the Veteran's left hip disability was aggravated by his service-connected left ankle disability.  In rendering an opinion, the examiner should discuss the impact, if any, of his altered gait.

b. Opine as to whether it is at least as likely as not (50 percent probability or more) the Veteran's left hip disability is proximately due to or aggravated by his service-connected degenerative arthritis of the thoracolumbar spine.  In rendering an opinion, the examiner should discuss the impact, if any, of his altered gait.

c. Opine as to whether it is at least as likely as not (50 percent probability or more) the Veteran's left hip disability is proximately due to or aggravated by his service-connected radiculopathy of the lower left extremity.  In rendering an opinion, the examiner should discuss the impact, if any, of his altered gait.  

2. Once an addendum opinion has been rendered, readjudicate the claim.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2016).




